Citation Nr: 1132506	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  09-00 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Entitlement to service connection for a left eye disorder (claimed as left eye blindness).

3.  Entitlement to service connection for a back disorder.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1972 to January 1973, reserve enlistment from October 1974 to February 1975, and active service from October 1976 to October 1977, with all enlistments resulting in total creditable active service of slightly less than 10 months.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In July 2010, the Board remanded this appeal for further development to the RO via the Appeals Management Center (AMC) in Washington, DC.  The development has been completed and the case has now been returned to the Board for appellate disposition.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of diabetes.

2.  The Veteran does not have a current diagnosis related to his left eye.

3.  The Veteran's lay contentions that symptoms of a back disorder, although undiagnosed prior to 1994, were chronic and continuous since his 1977 military discharge, are not credible, and all other evidence of record is unfavorable to the claim.  


CONCLUSIONS OF LAW

1.  Service connection for diabetes is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  Service connection for a left eye disorder (claimed as left eye blindness) is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

3.  Service connection for a back disorder is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Regulations and Statutes for Service Connection

The Veteran seeks service connection for diabetes, left eye blindness, and a back disorder.  

To establish direct service connection, the record must contain: (1) medical evidence of current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during the active military service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be awarded for a "chronic" disorder when: (1) a chronic disorder manifests itself and is identified as such during the active military service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same disorder); or (2) a disorder manifests itself during the active military service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after the military discharge, and medical evidence relates the symptomatology to the Veteran's present disorder.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

Diabetes and Eye Claims

As explained, the first and indeed perhaps most fundamental requirement for any service connection claim is there must be competent evidence of the existence of the currently claimed disorder.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Service connection presupposes a current diagnosis of the disorder claimed, to at least confirm the Veteran has it.  Without this minimum level of proof, there is no valid claim.").

As noted above, service connection cannot be granted for diabetes unless the Veteran currently has a diagnosis of diabetes.  A comprehensive review of the record reveals no medical evidence of a current diagnosis related to diabetes.  In a June 2003 VA treatment visit, the Veteran reported a past medical history of diabetes.  The provider who treated the Veteran ordered laboratory examinations of the Veteran's blood.  The provider did not assign a diagnosis of diabetes.  

Treatment records dated since the Veteran filed his claim in October 2007 establish that no VA provider has assigned a current diagnosis of diabetes.  During the course of this appeal, the Veteran applied for disability benefits through the Social Security Administration (SSA).  The Veteran's application for benefits shows that the Veteran did not list diabetes as a disabling condition.  The records obtained by SSA in connection with the application disclose no evidence that any provider assigned a diagnosis of diabetes.  The Veteran's application for SSA benefits had not been completed by SSA when SSA responded to VA's request for records, but there was no record that any SSA examination disclosed diabetes.

Additionally, the Veteran was provided a VA general medical examination in December 2009, and the VA examiner determined that the Veteran did not have diabetes.   

In regards to the requisite current left eye diagnosis, a comprehensive review of the record reveals no medical evidence of a current diagnosis related to the Veteran's left eye.  The treatment records dated since the Veteran filed his claim in October 2007 do not establish a current diagnosis related to the Veteran's left eye.  Examination of the left eye establishes that the Veteran's vision is correctable to 20/25.  SSA records reveal no diagnosis of a left eye disorder.  Additionally, the Veteran was provided a VA general medical examination and a VA eye examination in December 2009, and both VA examiners determined that the Veteran did not have a current left eye disorder.  

The evidence establishes that the Veteran has no sight in the right eye; a prosthesis in sin place in the right orbit.  The Veteran has not asserted that the absence of his right eye is related to his active military service.  The Board notes that vision was present in only one eye at the time of the Veteran's induction examination for his first period of service.  Thus, the evidence demonstrates that the Veteran has an eye disorder, but that disorder does not affect the Veteran's left eye.  The evidence that the Veteran has a right eye disorder does not support the current claim that he has a left eye disorder.  

The medical evidence, including the recent VA and private outpatient treatment records, does not demonstrate that current diabetes or left eye diagnoses have been established.  The Board has extensively reviewed the VA and private medical evidence that is currently of record in the claims file.  These records detail information about other medical problems, but do not show a current diabetes or left eye disorder.  Thus, these records contain no information that places the evidence in equipoise, and therefore these records weigh against the Veteran's claims.   

Although the Veteran asserts that he has symptoms of diabetes and of a left eye disorder, symptoms alone, without a diagnosed or identifiable underlying malady or disorder, do not in and of themselves constitute a disorder for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Therefore, the Veteran's reports of symptoms do not establish that he has a current diagnosis of diabetes or of a left eye disorder.  Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Thus, in the absence of a diagnosis, service connection cannot be granted.

In reaching this decision the Board has considered the Veteran's arguments in support of his assertions that he currently has the disorders on appeal.  However, the resolution of an issue that involves medical knowledge, such as the diagnosis of a disorder, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of the disorder or symptoms of the disorder subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disorder even where not corroborated by contemporaneous medical evidence); Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  However, the Board finds that diabetes and a left eye disorder require specialized training for a determination as to diagnosis and that these disorders may not be established by lay opinions on diagnosis.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claims and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's contentions that he has diabetes mellitus and a left eye disorder are the only evidence favorable to the claim.  The Veteran is not competent to assign a diagnosis of diabetes or a left eye disorder, and those disorders cannot be established on the basis of lay evidence alone.  As no clinical provider has assigned a diagnosis of diabetes or a left eye disorder, and VA examiners have declined to assign such diagnoses, the preponderance of the competent evidence is against each claim.  Thus, the Veteran's claims of entitlement to service connection for diabetes and a left eye disorder must be denied.

Back Claim

As explained, the first and indeed perhaps most fundamental requirement for any service connection claim is there must be competent evidence of the existence of the currently claimed disorder.  See Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.

Here, a current diagnosis of the claimed disorder is established.  Specifically, in December 2009, a VA X-ray diagnosed the Veteran with degenerative disc disease and spondylosis of this thoracic spine.  Thus, the evidence establishes that the Veteran currently manifests this disorder for the purpose of establishing service connection.

In regards to an in-service incurrence, the Veteran's service treatment records (STRs) are silent for documentation of a back disorder or injury.  There is no evidence that the Veteran's back disorder is the result of a specific injury incurred during his active military service.   The STRs disclose that the Veteran did not express specific complaints of back difficulties during his active military service.  There are no diagnoses related to the back during his active military service.  Separation examination conducted in October 1977 discloses that all body systems were described as normal.  The Veteran did not report back pain or back injury in the history he completed in October 1977.

Post-service clinical records reflect that the Veteran was treated for a fall from a ladder at work, in December 1994.  The Veteran, who fractured his left ankle, also complained of back pain during treatment by Dr. B.M., his private physician.  The Veteran was not provided with a diagnosis pertaining to his back.  

In 2003 and 2004, the Veteran reported a history of low back pain.  He reported that he was a roofer and had fallen off roofs several times.  

On VA examination conducted in December 2009, the Veteran reported that he was treated for back sprain in service at Fort Dix.

This intervening lapse of so many years between his separation from military service and the first documented manifestation of this claimed disorder is probative evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred during the active military service, which resulted in a chronic or persistent disorder).  Following the 1994 treatment, the evidence of record documents that the Veteran was not treated again for his back disorder until 2003 and 2004, when he was treated by the VA Medical Center (VAMC).

The Veteran's contentions notwithstanding, none of the VAMC or private physicians or VA examiners who have had occasion to evaluate or examine him, or anyone else for that matter, have attributed his current back disorder to his active military service.  Even acknowledging that the Veteran currently has a back disorder, and assuming that he was treated for back pain in service as alleged, there still must be competent medical nexus evidence establishing a relationship between his current disorder and some incident of service.  Savage, 10 Vet. App. at 494-97.  As a layman, the Veteran is incapable of opining on such matters requiring medical training and expertise, such as attributing his diagnosed back disorder to his time in the military.  Routen v. Brown, 10 Vet. App. 183, 186 (1997). See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu, 2 Vet. App. at 494 (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disorder and a determination of the origins of a specific disorder).  

In addition to the medical evidence, the Board has also considered the Veteran's lay statements.  The Board acknowledges that the Veteran is competent, as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan, 451 F.3d at 1335.  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.  In this case, the evidcne of record establishes that the Veteran is a roofer, and has fallen from a roof several times since his service discharge.  While the Veteran is competent to report that he had back pain in service, the Board finds that the Veteran is not competent to determine that his current back pain is due to his service.  

Although the Veteran is competent to report that he injured his back during his active military service, and that he has experienced back pain chronically since his service, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements that he was treated for back pain in service credible, since his STRs make no reference to a back injury, and the Veteran first reported back pain symptoms in 1994, almost 20 years after his separation from the active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996). See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The credibility of the Veteran's contentions that back pain has been chronic and continuous since service is also undermined by the fact that, when he sought VA treatment in 2002 through 2004, he reported several falls during the course of employment, reporting that he had fallen from roofs on several occasions.  Since the Veteran was seeking medical treatment for pain he attributed to these falls, including back pain, these reports of post-service falls resulting in back pain conflict with the claim that current back pain results from incidents of service.  

The Veteran reported, in his 2008 application for SSA benefits, that back, knee and spine pain began in 1988.  The Veteran's current statements regarding back pain prior to 1988 are contradictory with the history provided to SSA, and this reduces the Veteran's credibility.   

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record prior to the date the Veteran submitted the claim, which fails to show a back injury or report of back pain during his active military service.  

The Veteran's statements are also found to be incredible because they are inconsistent with the post-service evidence, which reflects that the Veteran himself did not report back pain dating to service until he submitted the claim at issue.  The Veteran's statements are also found to be incredible because they are inconsistent with the post-service medical evidence, which reflects that the Veteran did not seek medical evaluation for a back diosder or report back pain until after he sustained significant post-service trauma.

For the reasons set forth above, the Board finds that the Veteran's lay statements that his back symptoms have been present since his active military service are not credible.  Therefore, these statements do place the evidence in equipoise, and do not support a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for a back disorder.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  Gilbert, 1 Vet. App. at 49.  Thus, the Veteran's claim of entitlement to service connection for a back disorder is not warranted.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in October 2007 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was also provided prior to the initial RO adjudication of the claims.  Thus, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs, personnel records, Social Security Administration (SSA) records, and post-service private and VA treatment records have been obtained.  In October 2010, after unsuccessful attempts, the AMC made Formal Findings of Unavailability regarding the Veteran's medical records from Bayne Jones Army Hospital and Keller Army Community Hospital.  The Veteran was informed that these records were unavailable in a letter from the AMC.  Thus, the Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The Board notes that no VA medical opinion as to whether the Veteran's current back disorder is related to his service has been obtained.  No medical opinion as to whether claimed diabetes, not shown by current medical evidence, is related to the Veteran's service, and no VA opinion as to whether left eye blindness is related to service, since VA examination reveals corrected left vision of 20/25.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is: (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; (2) evidence establishing that an event, injury, or disease occurred during the active military service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder or persistent or recurrent symptoms of a disorder may be associated with the Veteran's military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

However, here, the current evidence reveals no competent evidence of diabetes or left eye blindness or left eye disorder.  The STRs reveals that there were no complaints or diagnosis of any of the three disorders on appeal during the Veteran's active military service.  There is no objective, competent evidence suggesting a nexus between the Veteran's active military service and any of the three disorders at issue.  Where there is no credible or competent evidence to support a claim, and no evidence of an in-service event, injury, or disease or incident of service which may be related to the claim, the evidence warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  

Service treatment records provide no competent evidence to support the claims on appeal.  Post-service clinical records do not provide any evidence to support the claims on appeal, and are, in fact, entirely unfavorable to these claims.  The lay statements submitted by the Veteran lack competent or credible evidence to support the claims, and the Board finds no basis for a VA medical opinion to be obtained.  Simply stated, the standards of McLendon are not met in this case.  20 Vet. App. at 79.

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-5 (2002).  However, the outcome of these claims hinges on what occurred, or more precisely, what did not occur, during the Veteran's active military service, as well as consideration of the Veteran's symptoms following his military discharge.  In this case, evidence of an in-service disease or injury is lacking.  The STRs disclose no complaints of the disorders on appeal.  The evidence of record also does not show that the Veteran was treated for these disorders shortly after his military discharge.  

Thus, referral of this case to obtain a VA medical opinion as to the etiology of the Veteran's claimed disorders would, in essence, place the examining physician in the role of determining the credibility of the Veteran's current statements.  This type of weighing of credibility is the responsibility of the adjudicator.  In other words, any medical opinion which provided a nexus between the Veteran's claimed disorders and his active military service would necessarily be based solely on the Veteran's uncorroborated assertions regarding what occurred during his active military service and what symptoms the Veteran manifested prior to 1994.  The United States Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised on an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 61 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). See also Charles, 16 Vet. App. at 374-5.

The holding in Charles was clearly predicated on the existence of evidence of an in-service incurrence and a current diagnosis.  Simply stated, referral of the claims in this case for a VA medical opinion as to the onset of the disorders on appeal, under the circumstances here presented, would be a useless act.  The duty to assist is not invoked, even under Charles, where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See 38 U.S.C.A. 
§ 5103(a)(2); Charles, 16 Vet. App. at 374-5.

The Board is also satisfied as to substantial compliance with its July 210 Remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included determining the Veteran's exact dates of military service and obtaining the records for all of these periods of military service.  This was completed by the AMC, and thereafter the AMC readjudicated his claim in the November 2010 Supplemental Statement of the Case (SSOC).  Thus, the Board finds substantial compliance with the July 210 Remand.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.
ORDER

The claim for service connection for diabetes is denied.

The claim for service connection for a left eye disorder (claimed as blindness in the left eye) is denied.

The claim for service connection for a back disorder is denied.



____________________________________________
Tresa M. Schlecht 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


